Perlin, C.J. Claimant seeks payment of the sum of $116.60 for aviation fuel purchased by the Department of Public Safety (Division of State Highway Police). The parties have stipulated that the amount claimed is due and owing to claimant. It appears from the record that there are no disputed questions of fact, and that the claim arises by reason of a lapsed appropriation. Where a contract with the State has been (1) properly entered into; (2) services satisfactorily performed, and materials furnished in accordance with such contract; (3) proper charges made therefor; and (4) adequate funds were available at the time the contract was entered into, this Court will enter an award for the amount due. National Korectaire Company vs. State of Illinois, 22 C.C.R. 302; Gilbert-Hodgman, Inc. vs. State of Illinois, 24 C.C.R. 509. All the requirements have been met in the instant case. Claimant is hereby awarded the sum of $116.60.